Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 12, 13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4 is vague and indefinite for the reason that applicant inferentially claims there is a “rack” in the recitation “in relation to size of rack”. Regarding claim 6, “the minimum distance supported” is not defined as to the distance between what elements and lacks proper antecedent basis. Similarly regarding claim 7, line 1, “the maximum distance supported” is also not defined as to the distance between what elements and lacks proper antecedent basis. Additionally in claim 7, applicant inferentially claims there are “a protrusion” and “a tab” which makes the claim indefinite. Claims 12 and 13 possesses the same vagueness as claims 6 and 7 respectively.  Regarding claim 8, “a first rail kit of claim 1” on line 4 and “a second rail kit of claim 1” on line 5 are vague and indefinite since there are no element defined as   Regarding claim 18, the term “may release” in the recitation “a latch may release...” is vague and indefinite for the reason that the latch either does or does not release and not maybe.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Publication  no. 20170363144). Chen discloses a rail kit comprising all the claimed features of applicant’s device as illustrated below.   Additionally, Chen shows the rail kit mounted on a rack with posts (34a and 34b, figure 3).

    PNG
    media_image1.png
    752
    1060
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    782
    media_image2.png
    Greyscale



Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Patent no. 8028965). Chen discloses a rail kit, comprising: an outer slide (50); a first strengthening bracket (74, figure 1) attached to a back of the outer slide; a rear bracket (30) to fit over the outer slide (50); and a second strengthening bracket (12 or 10, figures 1 and 3) attached to a back side of the rear bracket (30).  
Regarding claim 4, Chen discloses the first strengthening bracket (74) and second strengthening bracket (10) are adjustable (the fact that brackets 74 and bracket 10 can be separated/adjusted at varying distances via the telescoping engagement of the slide 30 and rear bracket 50) , in relation to size of rack (90).  
Regarding claim 5, Chen discloses the first strengthening bracket (74) and second strengthening bracket (10) support multiple size racks (since brackets 74 and .  
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication  no. 20170363144).  Chen discloses a rail kit comprising all the claimed features of applicant’s device as illustrated above.   Additionally, Chen shows the rail kit mounted on a rack with posts (34a and 34b, figure 3). However, it is believed that Chen, for the sake of brevity, excluded discussions of a computing device as well as showing of the rail kit to supports Electronic Industries Association (EIA) 19 inch column depths and 23 inch column depths. Such computing devices and EIA rack depth of 19in and 23inch are well-known and conventional in the art of computer racks.    It would have been obvious to one of ordinary skilled in the art to have use the rail kit of Chen for the support of computing devices on EIA rack depth of 19 in and 23 inch since these are well-known and conventional in the art of computer racks.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited art of record further demonstrate rack mounted rail systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Khc